Citation Nr: 1523601	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in April 2014 when the Board denied the Veteran's claim.  The Veteran appealed that portion of the Board's decision that denied entitlement to a compensable rating for bilateral hearing loss disability on an extra-schedular basis to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2014, the Court vacated the Board's decision with regard to that issue and remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR).  That portion of the Board's decision which involved rating on a schedular basis and the other adjudicated issues was not disturbed.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture.

2.  The most probative evidence of record is against a finding that the Veteran's bilateral hearing loss disability has caused marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 

3.  The most probative evidence of record is against a finding that the combined effect of the Veteran's multiple service-connected disabilities is an exceptional circumstance which warrants referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for referral of the Veteran's bilateral hearing loss disability for extra-schedular consideration have not been met.  38 C.F.R. § 3.321 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2008.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v Sanders, 129 S Ct 1696 (2009).

The claims file includes medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in November 2008 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Analysis & Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As noted above, the Court remanded only that portion of the Board's decision that determined that referral for an extra-schedular rating for bilateral hearing loss disability was not warranted.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

The Board has also considered that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  

The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his testimony and in the VA examination records.  For instance, the Veteran has had complaints of difficulty hearing in background noise and hearing high frequencies (See August 2004 and November 2008 VA records.)  He also reported that while at work, it is hard for him to hear his co-workers and he believed that this is sometimes dangerous; however, he also reported that while employed as a construction worker he has used earplugs when necessary (See August 2004 VA record).  Thus, some diminished hearing acuity by employees was expected on the job site (i.e. employees wearing earplugs would have less than normal hearing acuity.)

A September 2010 VA examination report reflects that the Veteran had retired in January 2010.  He reported that his current hearing loss makes it difficult for him to understand conversational speech, especially in the presence of background noise and also makes it difficult to converse on the telephone. 

A January 2011 Department for Disability Determination record reflects that the Veteran reported that he requires "one-on-one interaction" and is unable to understand spoken speech even at close distances with ambient noise.  It was noted that "although he has been provided hearing aids, he does not use them because he finds the aids magnify room noise to an unpleasant degree."  The assessment was "sensory loss most affecting left hearing, not satisfactorily corrected with aids." 

The Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise, or when not in a face-to-face situation, is a disability picture that is contemplated in the regulations and rating criteria as noted in the Federal Register cited above.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

For purposes of completeness, the Board has also considered whether the second prong of Thun has been met, but finds that it has not.  The evidence does not reflect that there has been marked interference with employment or hospitalization due to hearing loss disability.  The Board acknowledges the Veteran's statement in August 2004 that he believed that it was sometimes dangerous to work with his hearing loss disability; however, there is no evidence that he was injured at the workplace due to his hearing loss disability.  There is also no evidence that, due to his hearing loss disability, he was reprimanded at work, missed work, was demoted at work, was not promoted at work, or had adverse action taken against him.  There is also no evidence that his hearing loss disability causes hospitalization.

Under Johnson v. McDonald, 26 Vet. App. 237, 246 (2013), rev'd sub nom. Johnson v. McDonald, ___ F. 3d ___, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Board finds that this is not the Veteran's situation.  

The Veteran is service connected for bilateral hearing loss disability, fracture of the left humerus with moderate deformity, residuals of fracture of the left distal radius, tinnitus, left shoulder arthritis, and laceration (scar) of the left eyebrow.  All of the pertinent symptoms and manifestations are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

The Board finds that referral for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule 

is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Referral for extra-schedular consideration for bilateral hearing loss disability is denied. 


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


